DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This action is in response to U.S. Patent Application No. 16/886,675 filed on May 28, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1 – 21 are pending and have been examined.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on August 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 - 21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 20 of co-pending Application No. 16/803,387.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a data collection circuits 

Claims 1 - 21 are also rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 21 of co-pending Application No. 16/998,668.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach a data collection circuits collecting information training sets of interactions from entities related to loan transactions, as well as automated loan classification circuits trained on the training sets of interactions. The difference between the two applications is that 16/998,668 teaches a robotic process automation circuit that is trained on a plurality of loan refinancing actions classified by the automated loan classification circuit and a plurality of loan refinancing outcomes to undertake a loan refinancing activity on behalf of a party to a loan. The instant application teaches a robotic process automation circuit trained on a training set of a plurality of loan negotiation actions classified by the automated loan classification circuit and a plurality of loan transaction outcomes to negotiate terms and conditions of a new loan on behalf of a party to the new loan.


These are provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 21 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 13 are directed to a system. Claims 14 - 21 are directed to a method. Therefore, on its face, each of Claims 1 – 21 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: a data collection circuit structured to interpret interactions among entities corresponding to a plurality of entities related to at least one transaction of a first set of loans, wherein the at least one transaction involves a first collection action of a set of payments corresponding to the first set of loans; an artificial intelligence circuit structured to classify the first collection action, wherein the artificial intelligence circuit is trained on the interactions corresponding to the first set of loans; and a robotic process automation circuit that is trained on the interactions and a set of loan collection outcomes corresponding to the first set of loans to implement a second loan collection action on behalf of a party to a second loan. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves collecting and classifying a training set interactions and outcomes relating to first loan collection actions to implement second loan collection actions which amount to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 14 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: a data collection circuit structured to interpret interactions among entities corresponding to a plurality of entities related to at least one transaction of a first set of loans, wherein the at least one transaction involves a first collection action of a set of payments corresponding to the first set of loans; an artificial intelligence circuit structured to classify the first collection action, wherein the artificial intelligence circuit is trained on the interactions corresponding to the first set of loans; and a robotic process automation circuit that is trained on the interactions and a set of loan collection outcomes corresponding to the first set of loans to implement a second loan collection action on behalf of a party to a second loan. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2  and 15 (the second loan collection action is selected from actions consisting of: initiation of a collection process, referral of a loan to an agent for collection, configuration of a collection communication, scheduling of a collection communication, configuration of content for a collection communication, configuration of an offer to settle a loan, termination of a collection action, deferral of a collection action, configuration of an offer for an alternative payment schedule, initiation of a litigation, initiation of a foreclosure, initiation of a bankruptcy process, initiation of a repossession process, and placement of a lien on collateral), Claims 3 and 16 (the set of loan collection outcomes is selected from outcomes consisting of: a response to a collection contact event, a payment of a loan, a default of a borrower on a loan, a bankruptcy of a borrower of a loan, an outcome of a collection litigation, a financial yield of a set of collection actions, a return on investment in collection, and a measure of reputation of a party involved in collection),  Claim 4 (the data collection circuit comprises at least one system selected from systems consisting of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system) Claim 5 (the entities are a set of parties to a loan transaction), Claim 6 (the set of parties is selected from parties consisting of a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender, a secured lender, bond issuer, a bond purchaser, an unsecured lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, and an accountant), Claim 7 (the robotic process automation circuit is trained on a set of interactions of parties, the system further comprising at least one user interface configured to interact with at least one party involved in a set of lending processes), Claims 8 and 17 (upon completion of negotiation of a collection process a smart contract for a loan is automatically configured by a smart contract circuit based on an outcome of the negotiation), Claims 9 and 18 (the robotic process automation circuit is structured to record the set of loan collection outcomes and the first collection action in a distributed ledger associated with the first set of loans), Claim 10 (the artificial intelligence circuit includes at least one system from systems consisting of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, and a simulation system), Claim 11 (the entities each comprise at least one entity selected from the entities consisting of: a lender, a borrower, a guarantor, equipment related to the first set of loans, goods related to the first set of loans, a system related to the first set of loans, a fixture related to the first set of loans, a building, a storage facility, and an item of collateral), Claim 12 (the robotic process automation circuit is structured to record the second loan collection action in a distributed ledger associated with the second loan), Claims 13 and 21 (the first collection action is selected from the actions consisting of: an initiation of a collection process, a referral of a loan to an agent for collection, a 435Attorney Docket No. SFTX-0009-U01-C 16 configuration of a collection communication, a scheduling of a collection communication, a configuration of content for a collection communication, a configuration of an offer to settle a loan, a termination of a collection action, a deferral of a collection action, a configuration of an offer for an alternative payment schedule, an initiation of a litigation, an initiation of a foreclosure, an initiation of a bankruptcy process, an initiation of a repossession process, and a placement of a lien on collateral), Claim 19 (providing a user interface to a party of the second loan, and notifying the party of the second loan of the specified second loan collection action) and Claim 20 (providing a user interface to a party of the second loan, and notifying the party of the second loan of the specified second loan collection action) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 21 are not patent eligible. 

Claim Interpretation

Claims 1, 13 and 19 each contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clauses "to interpret interactions among entities”, “to classify the first collection action" and “to implement a second loan collection action”. These clauses clearly refer to intended use; they does nothing positively; the clauses at issue are not elements of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5 – 7, 10 – 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gancarz et al., US 2013/0151383 A1, (“Gancarz”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”).

Claim 1:
Gancarz teaches:
A system, comprising: a data collection circuit structured to interpret interactions among entities corresponding to a plurality of entities related to at least one transaction of a first set of loans, wherein the at least one transaction involves a first collection action of a set of payments corresponding to the first set of loans; (See Gancarz, Par. 7 (Embodiments of the present invention may include a computer-implemented method for recommending one or more treatments for delinquent accounts at a particular point in time. The method capable of performing at least the following steps of: accessing one or more servers, the one or more servers comprising a database with one or more sub-models, and a memory comprising reference data for historical accounts; expressing the reference data as a first set of n-element feature vectors in an n-dimensional feature space (historical vectors); receiving one or more recommendation request data records for delinquent accounts; converting the one or more recommendation request data records with the scores from one or more sub-models to a second set of n-element feature vectors in an n-dimensional feature space (request vectors); determining neighbors (neighbor vectors) from the first set of n-element feature vectors (historical vectors) for each of the second set of n-element feature vectors (request vectors), based on a recommender algorithm analysis of then-dimensional feature space; from a superset list of treatments (all treatments), generating a second, subset list of possible treatments (allowed treatments) allowed by one or more sets of policy and regulation rules; for each treatment in the allowed treatments list, computing a fitness score utilizing in general the reference data (historical vectors), and in particular, the data from the neighbors (neighbor vectors); for each of the recommendation requests (vectors B), selecting at least one of the treatments available from the list of possible treatments for each of the delinquent accounts (allowed treatments); and presenting the selected at least one treatment to a user to produce the recommended treatment(s).))
an artificial intelligence circuit structured to classify the first collection action, wherein the artificial intelligence circuit is trained on the interactions corresponding to the first set of loans; and (See Gancarz, Par. 23 (Model-based collaborative filtering algorithms are developed using data mining, machine learning algorithms to find patterns based on training data. These may be used to make predictions for real data. There are many model based Collaborative Filtering algorithms, such as Bayesian Networks, clustering models, latent semantic models such as singular value decomposition, probabilistic latent semantic analysis, Multiple Multiplicative Factor, Latent Dirichlet allocation and Markov decision process based models. Model-based algorithms may have a more holistic goal to uncover latent factors that explain observed ratings. Most of the Model-based algorithms may be based on creating a classification or clustering technique to identify the user based on the test set. The number of the parameters may be reduced based on types of principal component analysis.))
a  *  *  *  circuit that is trained on the interactions and a set of loan collection outcomes corresponding to the first set of loans to implement a second loan collection action on behalf of a party to a second loan. (See Gancarz, Par. 8 (Embodiments of the present invention may include a system for recommending treatments for delinquent accounts at a particular point in time. Embodiments of the present invention may include a system for recommending treatments for delinquent accounts at a particular point in time. The system includes a processor operable to execute programs; a memory coupled to the processor; a database associated with said processor and said memory; the memory comprising reference data for historical accounts; said programs comprising one or more sub-models; a program stored in the memory and executable by the processors, the program being operable to accessing reference data for historical account in the memory and the one or more sub-models, and implementing the recommendation method described above.))

Gancarz does not teach, however, Kumar teaches:
robotic process automation (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gancarz discussed above, a robotic process automation step, as taught by Kumar. Gancarz teaches a system for automatically recommending treatments for delinquent accounts in collection. It would have been obvious for Gancarz to combine a robotic process automation circuit in his system for automatically recommending treatments for collection so as to train recommended collection treatments. Since the claimed invention is merely a combination of old elements, Gancarz’s  system for automatically recommending treatments for delinquent accounts in collection and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz further teaches:
the second loan collection action is selected from actions consisting of: initiation of a collection process, referral of a loan to an agent for collection, configuration of a collection communication, scheduling of a collection communication, configuration of content for a collection communication, configuration of an offer to settle a loan, termination of a collection action, deferral of a collection action, configuration of an offer for an alternative payment schedule, initiation of a litigation, initiation of a foreclosure, initiation of a bankruptcy process, initiation of a repossession process, and placement of a lien on collateral.  (See Gancarz, Par. 3 (Each of the bucket-risk segment combinations described above may roughly correspond to a particular set of treatments. For example, a delinquent account which has just entered collections (bucket 1) and is likely to pay the money back (low risk segment) may receive only a nicely worded reminder letter, or no action by the original creditor. After several consistent payments, the original creditors may "re-age" a delinquent account and may bring it back to a current status. A long overdue delinquent account which has a very low chance of repayment (high risk), may be charged-off by the original creditor; the balance of the delinquent account may either be sold or outsourced to a collection agency or other type of debt collection entity. The original creditor may also note the charge-off on the consumer's credit report for several years. An original creditor may also send a delinquent account to litigation, e.g. depending on the outstanding balance
of the delinquent account.))

Claim 3:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz further teaches:
the set of loan collection outcomes is selected from outcomes consisting of: a response to a collection contact event, a payment of a loan, a default of a borrower on a loan, a bankruptcy of a borrower of a loan, an outcome of a collection litigation, a financial yield of a set of collection actions, a return on investment in collection, and a measure of reputation of a party involved in collection. (See Gancarz, Par. 3 (Each of the bucket-risk segment combinations described above may roughly correspond to a particular set of treatments. For example, a delinquent account which has just entered collections (bucket 1) and is likely to pay the money back (low risk segment) may receive only a nicely worded reminder letter, or no action by the original creditor. After several consistent payments, the original creditors may "re-age" a delinquent account and may bring it back to a current status. A long overdue delinquent account which has a very low chance of repayment (high risk), may be charged-off by the original creditor; the balance of the delinquent account may either be sold or outsourced to a collection agency or other type of debt collection entity. The original creditor may also note the charge-off on the consumer's credit report for several years. An original creditor may also send a delinquent account to litigation, e.g. depending on the outstanding balance of the delinquent account.))

Claim 5:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz further teaches:
the entities are a set of parties to a loan transaction. (See Gancarz, Par. 33 (Other examples of treatments 107 may include a letter sent to the holder of a delinquent account (hereinafter "debtor"). The original creditor may assess late fees and penalties to the debtor's delinquent account, and the original creditor may offer the debtor delinquent account counseling. The original creditor may allow the debtor to restructure the delinquent account, forgive a portion of the delinquent account, make multiple smaller payments or borrow additional money. Finally, the original creditor may pursue legal action against the debtor or sell the delinquent account to a collection agency or other debt collection facility.))

Claim 6:
Gancarz and Kumar teach each and every element of Claim 5 above.
Gancarz further teaches:
the set of parties is selected from parties consisting of a primary lender, a secondary lender, a lending syndicate, a corporate lender, a government lender, a bank lender, a secured lender, bond issuer, a bond purchaser, an unsecured lender, a guarantor, a provider of security, a borrower, a debtor, an underwriter, an inspector, an assessor, an auditor, a valuation professional, a government official, and an accountant. (See Gancarz, Par. 33 (Other examples of treatments 107 may include a letter sent to the holder of a delinquent account (hereinafter "debtor"). The original creditor may assess late fees and penalties to the debtor's delinquent account, and the original creditor may offer the debtor delinquent account counseling. The original creditor may allow the debtor to restructure the delinquent account, forgive a portion of the delinquent account, make multiple smaller payments or borrow additional money. Finally, the original creditor may pursue legal action against the debtor or sell the delinquent account to a collection agency or other debt collection facility.), Par. 34 (In some alternatives, the rules 108 may embody the policy of a particular original creditor as well as any applicable governmental or financial industry regulations.))

Claim 7:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz further teaches:
the  *  *  *  circuit is trained on a set of interactions of parties, the system further comprising at least one user interface configured to interact with at least one party involved in a set of lending processes.  (See Gancarz, Par. 8 (Embodiments of the present invention may include a system for recommending treatments for delinquent accounts at a particular point in time. Embodiments of the present invention may include a system for recommending treatments for delinquent accounts at a particular point in time. The system includes a processor operable to execute programs; a memory coupled to the processor; a database associated with said processor and said memory; the memory comprising reference data for historical accounts; said programs comprising one or more sub-models; a program stored in the memory and executable by the processors, the program being operable to accessing reference data for historical account in the memory and the one or more sub-models, and implementing the recommendation method described above.))

Gancarz does not teach, however, Kumar teaches:
robotic process automation (See Kumar, p. 4 (The RPA is emerging as a key driving force in technology, impacting almost every industry, and more importantly, the mortgage industry, which is predominantly process-driven. There are numerous routine processes in the mortgage industry that can be subject to RPA, resulting in improved efficiency, reduced cost, and improved turnaround time.), pp. 4 - 5 (Various uses of RPA in mortgage lending include mortgage fraud check, mortgage loan user assignment and mortgage vendor reconciliation. While these use cases provide a snapshot of probable areas that will benefit from the adaption of RPA, multiple routine processes within the mortgage process could be considered. The key lies in the ability to look at current processes holistically and then extract candidates that could benefit from RPA. From receiving a loan application, to its closure, most of the time is spent in reviewing documents, accessing external / internal portals, and updating the status.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gancarz discussed above, a robotic process automation step, as taught by Kumar. Gancarz teaches a system for automatically recommending treatments for delinquent accounts in collection. It would have been obvious for Gancarz to combine a robotic process automation circuit in his system for automatically recommending treatments for collection so as to train recommended collection treatments. Since the claimed invention is merely a combination of old elements, Gancarz’s  system for automatically recommending treatments for delinquent accounts in collection and Kumar’s robotic process automation, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz further teaches:
the artificial intelligence circuit includes at least one system from systems consisting of: a machine learning system, a model-based system, a rule-based system, a deep learning system, a hybrid system, a neural network, a convolutional neural network, a feed forward neural network, a feedback neural network, a self-organizing map, a fuzzy logic system, a random walk system, a random forest system, a probabilistic system, a Bayesian system, and a simulation system. (See Gancarz, Par. 23 (Model-based collaborative filtering algorithms are developed using data mining, machine learning algorithms to find patterns based on training data. These may be used to make predictions for real data. There are many model based Collaborative Filtering algorithms, such as Bayesian Networks, clustering models, latent semantic models such as singular value decomposition, probabilistic latent semantic analysis, Multiple Multiplicative Factor, Latent Dirichlet allocation and Markov decision process based models. Model-based algorithms may have a more holistic goal to uncover latent factors that explain observed ratings. Most of the Model-based algorithms may be based on creating a classification or clustering technique to identify the user based on the test set. The number of the parameters may be reduced based on types of principal component analysis.)) 

Claim 11:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz further teaches:
the entities each comprise at least one entity selected from the entities consisting of: a lender, a borrower, a guarantor, equipment related to the first set of loans, goods related to the first set of loans, a system related to the first set of loans, a fixture related to the first set of loans, a building, a storage facility, and an item of collateral.  (See Gancarz, Par. 33 (Other examples of treatments 107 may include a letter sent to the holder of a delinquent account (hereinafter "debtor"). The original creditor may assess late fees and penalties to the debtor's delinquent account, and the original creditor may offer the debtor delinquent account counseling. The original creditor may allow the debtor to restructure the delinquent account, forgive a portion of the delinquent account, make multiple smaller payments or borrow additional money. Finally, the original creditor may pursue legal action against the debtor or sell the delinquent account to a collection agency or other debt collection facility.))

Claim 13:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz further teaches:
the first collection action is selected from the actions consisting of: an initiation of a collection process, a referral of a loan to an agent for collection, a 435Attorney Docket No. SFTX-0009-U01-C 16 configuration of a collection communication, a scheduling of a collection communication, a configuration of content for a collection communication, a configuration of an offer to settle a loan, a termination of a collection action, a deferral of a collection action, a configuration of an offer for an alternative payment schedule, an initiation of a litigation, an initiation of a foreclosure, an initiation of a bankruptcy process, an initiation of a repossession process, and a placement of a lien on collateral.  (See Gancarz, Par. 33 (Other examples of treatments 107 may include a letter sent to the holder of a delinquent account (hereinafter "debtor"). The original creditor may assess late fees and penalties to the debtor's delinquent account, and the original creditor may offer the debtor delinquent account counseling. The original creditor may allow the debtor to restructure the delinquent account, forgive a portion of the delinquent account, make multiple smaller payments or borrow additional money. Finally, the original creditor may pursue legal action against the debtor or sell the delinquent account to a collection agency or other debt collection facility.))

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gancarz et al., US 2013/0151383 A1, (“Gancarz”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”), in further view of  Duccini et al., US 11,074,648 B1, (“Duccini”).

Claim 4:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz and Kumar do not teach, however, Duccini teaches:
the data collection circuit comprises at least one system selected from systems consisting of: an Internet of Things system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, and an interactive crowdsourcing system.  (See Duccini, Col 2, lines 6-8 (FIG. lA is a diagram of a loan securitization system for automatic loan securitization, according to some arrangements.), Col. 9, lines 63-67, Col. 10, line 1 (In some arrangements, the loan marketplace server 120 receives various types of the information described herein from borrower's computing devices, financial institutions (e.g., the financial institution computing system 160) servicing the borrowers, trusted third-parties, IoT devices, and/or the like.), Col. 10, lines 5 – 12 (The dynamic financial profiles 155a-155n are being updated constantly as more information about borrowers is accrued. In other words, as information is being received, the loan marketplace server 120 updates the dynamic financial profiles 155a-155n to guarantee that the information is up to date. In some arrangements, the loan marketplace server 120 can store the dynamic financial profiles 155a-155n in one or more databases.), Col 11, lines 45 – 56 (The dynamic financial profile database 228 stores the dynamic financial profiles 155a-155n of the borrowers. In some arrangements, the dynamic financial profile database 228 receives various types of the information described herein from the borrowers' computing devices, financial institutions servicing the borrowers (e.g., the financial institution computing system 160), trusted third-parties, IoT devices, and/or the like. The dynamic financial profiles 155a-155n are updated in real-time as more information about the borrowers is accrued. In other words, as information is being received, the dynamic financial profile database 228 is updated to guarantee that information is up-to-date.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gancarz and Kumar discussed above, a step for an IoT data collection circuit monitoring information relating to a loan, as taught by Duccini.  Gancarz teaches a system for automatically recommending treatments for delinquent accounts in collection. Kumar teaches robotic process automation. It would have been obvious for Gancarz and Kumar to combine an IoT data collection circuit with robotic process automation trained by loan collection outcomes to automatically recommend treatments for delinquent accounts in collection so as to make loan collections more effective. Since the claimed invention is merely a combination of old elements, Gancarz’s system for automatically recommending treatments for delinquent accounts in collection, Kumar’s robotic process automation and Duccini’s  IoT data collection circuit, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gancarz et al., US 2013/0151383 A1, (“Gancarz”), in view of Kumar et al., Robotic Process Automation (RPA) To Accelerate Mortgage Processing, Infosys Limited, Bengaluru , India, 2018, (“Kumar”), in further view of  Rosenoer, US 2018/0285971 A1, (“Rosenoer”).

Claim 8:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz and Kumar do not teach, however, Rosenoer teaches:
upon completion of negotiation of a collection process a smart contract for a loan is automatically configured by a smart contract circuit based on an outcome of the negotiation.  (See Rosenoer, Par. 37 (The blockchain configuration of FIG. 1B may process and execute program/application code 175 by means of the interfaces exposed, and the services provided, by blockchain platform 170. The code may control blockchain assets, for example, it can store and transfer data, and may be executed by the blockchain in the form of a smart contract, which includes chain code with conditions or other code elements subject to its execution. The smart contracts 175 may be created to execute reminders, updates, and/or other notifications subject to the debtor's status (i.e., changes, updates, etc.). The smart contracts can themselves identify balances, control other smart contract programs, or act as triggers based on information received and certain desired results. Once the smart contracts are created, they can act autonomously, receiving information inputs and determining when to perform an action.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gancarz and Kumar discussed above, a step for a smart contract for loan collection, as taught by Rosenoer.  Gancarz teaches a system for automatically recommending treatments for delinquent accounts in collection. Kumar teaches robotic process automation. It would have been obvious for Gancarz and Kumar to combine a smart contract for loan collection with robotic process automation trained by loan collection outcomes to automatically recommend treatments for delinquent accounts in collection so as to make loan collection agreements autonomous and immutable. Since the claimed invention is merely a combination of old elements, Gancarz’s system for automatically recommending treatments for delinquent accounts in collection, Kumar’s robotic process automation and Rosenoer’s smart contract for loan collection, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz and Kumar do not teach, however, Rosenoer teaches:
the robotic process automation circuit is structured to record the set of loan collection outcomes and the first collection action in a distributed ledger associated with the first set of loans. (See Rosenoer, Par. 30 (A decentralized (peer-to-peer) data structure technology, such as a blockchain "ledger", enables cryptographically secured publication, distribution and updating of accurate
data on any particular consumer debt across a debt collection process, including identification of the original creditor, debtor (indebted party), debt buyer, debt collection agency, collection law firm, court, and credit bureau.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gancarz and Kumar discussed above, a step for recording collection outcomes on a distributed ledger, as taught by Rosenoer.  Gancarz teaches a system for automatically recommending treatments for delinquent accounts in collection. Kumar teaches robotic process automation. It would have been obvious for Gancarz and Kumar to combine a step for recording collection outcomes on a distributed ledger with robotic process automation trained by loan collection outcomes to automatically recommend treatments for delinquent accounts in collection so as to make loan collection agreements immutable. Since the claimed invention is merely a combination of old elements, Gancarz’s system for automatically recommending treatments for delinquent accounts in collection, Kumar’s robotic process automation and Rosenoer’s recording collection outcomes on a distributed ledger, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Gancarz and Kumar teach each and every element of Claim 1 above.
Gancarz and Kumar do not teach, however, Rosenoer teaches:
the robotic process automation circuit is structured to record the second loan collection action in a distributed ledger associated with the second loan. (See Rosenoer, Par. 30 (A decentralized (peer-to-peer) data structure technology, such as a blockchain "ledger", enables cryptographically secured publication, distribution and updating of accurate data on any particular consumer debt across a debt collection process, including identification of the original creditor, debtor (indebted party), debt buyer, debt collection agency, collection law firm, court, and credit bureau.)) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gancarz and Kumar discussed above, a step for recording collection outcomes on a distributed ledger, as taught by Rosenoer.  Gancarz teaches a system for automatically recommending treatments for delinquent accounts in collection. Kumar teaches robotic process automation. It would have been obvious for Gancarz and Kumar to combine a step for recording collection outcomes on a distributed ledger with robotic process automation trained by loan collection outcomes to automatically recommend treatments for delinquent accounts in collection so as to make loan collection agreements immutable. Since the claimed invention is merely a combination of old elements, Gancarz’s system for automatically recommending treatments for delinquent accounts in collection, Kumar’s robotic process automation and Rosenoer’s recording collection outcomes on a distributed ledger, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gancarz et al., US 2013/0151383 A1, (“Gancarz”), in view of  Rosenoer, US 2018/0285971 A1, (“Rosenoer”).

Claim 17:
Giancarz teaches each and every element of Claim 14 above.
Gancarz does not teach, however, Rosenoer teaches:
upon completion of negotiation of a collection process a smart contract for a loan is automatically configured by a set of smart contract services based on an outcome of the negotiation.  (See Rosenoer, Par. 37 (The blockchain configuration of FIG. 1B may process and execute program/application code 175 by means of the interfaces exposed, and the services provided, by blockchain platform 170. The code may control blockchain assets, for example, it can store and transfer data, and may be executed by the blockchain in the form of a smart contract, which includes chain code with conditions or other code elements subject to its execution. The smart contracts 175 may be created to execute reminders, updates, and/or other notifications subject to the debtor's status (i.e., changes, updates, etc.). The smart contracts can themselves identify balances, control other smart contract programs, or act as triggers based on information received and certain desired results. Once the smart contracts are created, they can act autonomously, receiving information inputs and determining when to perform an action.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gancarz discussed above, a step for a smart contract for loan collection, as taught by Rosenoer.  Gancarz teaches a system for automatically recommending treatments for delinquent accounts in collection. It would have been obvious for Gancarz to combine a smart contract for loan collection with his system of automatically recommending treatments for delinquent accounts in collection so as to make loan collection agreements autonomous and  immutable. Since the claimed invention is merely a combination of old elements, Gancarz’s system for automatically recommending treatments for delinquent accounts in collection and Rosenoer’s smart contract for loan collection, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Gancarz teaches each and every element of Claim 14 above.
Gancarz does not teach, however, Rosenoer teaches:
recording at least one of the set of loan collection outcomes in a distributed ledger associated with the first set of loans. (See Rosenoer, Par. 30 (A decentralized (peer-to-peer) data structure technology, such as a blockchain "ledger", enables cryptographically secured publication, distribution and updating of accurate
data on any particular consumer debt across a debt collection process, including identification of the original creditor, debtor (indebted party), debt buyer, debt collection agency, collection law firm, court, and credit bureau.)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Gancarz discussed above, a step for recording collection outcomes on a distributed ledger, as taught by Rosenoer.  Gancarz teaches a system for automatically recommending treatments for delinquent accounts in collection. It would have been obvious for Gancarz to combine a a step for recording collection outcomes on a distributed ledger with his system of automatically recommending treatments for delinquent accounts in collection so as to make loan collection agreements immutable. Since the claimed invention is merely a combination of old elements, Gancarz’s system for automatically recommending treatments for delinquent accounts in collection and Rosenoer’s recording collection outcomes on a distributed ledger, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.



Claim Rejections - 35 USC § 102

The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 – 16 and 19 - 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gancarz et al., US 2013/0151383 A1, (“Gancarz”).

Claim 14:
Gancarz teaches:
A method, comprising: interpreting a plurality of interactions among entities corresponding to a plurality of entities related to at least one transaction of a first set of loans, wherein the at least one transaction involves a first loan collection action of a set of payments corresponding to the first set of loans; (See Gancarz, Par. 7 (Embodiments of the present invention may include a computer-implemented method for recommending one or more treatments for delinquent accounts at a particular point in time. The method capable of performing at least the following steps of: accessing one or more servers, the one or more servers comprising a database with one or more sub-models, and a memory comprising reference data for historical accounts; expressing the reference data as a first set of n-element feature vectors in an n-dimensional feature space (historical vectors); receiving one or more recommendation request data records for delinquent accounts; converting the one or more recommendation request data records with the scores from one or more sub-models to a second set of n-element feature vectors in an n-dimensional feature space (request vectors); determining neighbors (neighbor vectors) from the first set of n-element feature vectors (historical vectors) for each of the second set of n-element feature vectors (request vectors), based on a recommender algorithm analysis of then-dimensional feature space; from a superset list of treatments (all treatments), generating a second, subset list of possible treatments (allowed treatments) allowed by one or more sets of policy and regulation rules; for each treatment in the allowed treatments list, computing a fitness score utilizing in general the reference data (historical vectors), and in particular, the data from the neighbors (neighbor vectors); for each of the recommendation requests (vectors B), selecting at least one of the treatments available from the list of possible treatments for each of the delinquent accounts (allowed treatments); and presenting the selected at least one treatment to a user to produce the recommended treatment(s).))

classifying the first loan collection action based at least in part on the plurality of interactions; and (See Gancarz, Par. 23 (Model-based collaborative filtering algorithms are developed using data mining, machine learning algorithms to find patterns based on training data. These may be used to make predictions for real data. There are many model based Collaborative Filtering algorithms, such as Bayesian Networks, clustering models, latent semantic models such as singular value decomposition, probabilistic latent semantic analysis, Multiple Multiplicative Factor, Latent Dirichlet allocation and Markov decision process based models. Model-based algorithms may have a more holistic goal to uncover latent factors that explain observed ratings. Most of the Model-based algorithms may be based on creating a classification or clustering technique to identify the user based on the test set. The number of the parameters may be reduced based on types of principal component analysis.))
specifying, based at least in part on the plurality of interactions and a set of loan collection outcomes corresponding to the first set of loans, a second loan collection action on behalf of a party to a second loan. (See Gancarz, Par. 8 (Embodiments of the present invention may include a system for recommending treatments for delinquent accounts at a particular point in time. Embodiments of the present invention may include a system for recommending treatments for delinquent accounts at a particular point in time. The system includes a processor operable to execute programs; a memory coupled to the processor; a database associated with said processor and said memory; the memory comprising reference data for historical accounts; said programs comprising one or more sub-models; a program stored in the memory and executable by the processors, the program being operable to accessing reference data for historical account in the memory and the one or more sub-models, and implementing the recommendation method described above.))

Claim 15:
Gancarz teaches each and every element of Claim 14 above.
Gancarz further teaches:
the second loan collection action comprises an action selected from a list of actions consisting of: an initiation of a collection process, a configuration of a collection communication, a scheduling of a collection action, a referral of a loan to an agent for collection, a configuration of an offer to settle the second loan, a configuration of content for a collection communication, a termination of a collection action, a deferral of a collection action, a configuration of an offer for an alternative payment schedule, an initiation of a litigation, an initiation of a foreclosure, an initiation of a bankruptcy process, an initiation of a repossession process, and a placement of a lien on a collateral of the second loan. (See Gancarz, Par. 3 (Each of the bucket-risk segment combinations described above may roughly correspond to a particular set of treatments. For example, a delinquent account which has just entered collections (bucket 1) and is likely to pay the money back (low risk segment) may receive only a nicely worded reminder letter, or no action by the original creditor. After several consistent payments, the original creditors may "re-age" a delinquent account and may bring it back to a current status. A long overdue delinquent account which has a very low chance of repayment (high risk), may be charged-off by the original creditor; the balance of the delinquent account may either be sold or outsourced to a collection agency or other type of debt collection entity. The original creditor may also note the charge-off on the consumer's credit report for several years. An original creditor may also send a delinquent account to litigation, e.g. depending on the outstanding balance of the delinquent account.))

Claim 16:
Gancarz teaches each and every element of Claim 14 above.
Gancarz further teaches:
the set of loan collection outcomes is selected from outcomes consisting of: a response to a collection contact event, a payment of a loan, a default of a borrower on a loan, a bankruptcy of a borrower of a loan, an outcome of a collection litigation, a financial yield of a set of collection actions, a return on investment on collection, and a measure of reputation of a party involved in collection. (See Gancarz, Par. 3 (Each of the bucket-risk segment combinations described above may roughly correspond to a particular set of treatments. For example, a delinquent account which has just entered collections (bucket 1) and is likely to pay the money back (low risk segment) may receive only a nicely worded reminder letter, or no action by the original creditor. After several consistent payments, the original creditors may "re-age" a delinquent account and may bring it back to a current status. A long overdue delinquent account which has a very low chance of repayment (high risk), may be charged-off by the original creditor; the balance of the delinquent account may either be sold or outsourced to a collection agency or other type of debt collection entity. The original creditor may also note the charge-off on the consumer's credit report for several years. An original creditor may also send a delinquent account to litigation, e.g. depending on the outstanding balance of the delinquent account.))

Claim 19:
Gancarz teaches each and every element of Claim 14 above.
Gancarz further teaches:
providing a user interface to a party of the second loan, and notifying the party of the second loan of the specified second loan collection action. (See Gancarz Par. 9 (Embodiments of the present invention may include a user interface for a computer program so users may gain insight to the system's operations or to fine-tune rules for a recommender engine for recommending one or more treatments for delinquent accounts.))

Claim 20:
Gancarz teaches each and every element of Claim 19 above.
Gancarz further teaches:
initiating the specified second loan collection action in response to an input from the party of the second loan to the user interface. (See Gancarz Par. 9 (Embodiments of the present invention may include a user interface for a computer program so users may gain insight to the system's operations or to fine-tune rules for a recommender engine for recommending one or more treatments for delinquent accounts. The user interface comprising a processor operable to execute programs; an analysis program stored in the memory, executable by the processor, the analysis program being operable to accessing the one or more sub-models in the database.))
  

Claim 21:
Gancarz teaches each and every element of Claim 14 above.
Gancarz further teaches:
the first loan collection action comprises an action selected from a list of actions consisting of. an initiation of a collection process, a configuration of a collection communication, a scheduling of a collection action, a referral of a loan to an agent for collection, a configuration of an offer to settle the second loan, a configuration of content for a collection communication, a termination of a collection action, a deferral of a collection action, a configuration of an offer for an alternative payment schedule, an initiation of a litigation, an initiation of a foreclosure, an initiation of a bankruptcy process, an initiation of a repossession process, and a placement of a lien on a collateral of the second loan. (See Gancarz, Par. 33 (Other examples of treatments 107 may include a letter sent to the holder of a delinquent account (hereinafter "debtor"). The original creditor may assess late fees and penalties to the debtor's delinquent account, and the original creditor may offer the debtor delinquent account counseling. The original creditor may allow the debtor to restructure the delinquent account, forgive a portion of the delinquent account, make multiple smaller payments or borrow additional money. Finally, the original creditor may pursue legal action against the debtor or sell the delinquent account to a collection agency or other debt collection facility.))

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/28/2022